 UNIVERSITY OF VERMONT, ETC.423Universityof Vermont and State AgriculturalCollegeand John Dewey Federationof UVM, AFT Local3203, AFL-CIO,American Federation of Teachers,Petitioner.Case 1-RC-13678March 29, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Joseph A.Stupak, Jr. Pursuant to Section 102.67 of the Nation-alLaborRelationsBoard Rules and Regulations,Series 8, as amended, and by, direction of the Region-alDirector for Region 1, this case was transferred totheNational Labor Relations Board for decision.Thereafter, the Employer and the Petitioner filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated' its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefreefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The University of Vermont and State Agricul-tural College, also referred to herein as the Universi-ty, is a private nonprofit educational institution in-corporated under the laws of the State of Vermontwith its executive offices and principal academic fa-cilities located in Burlington, Vermont. The uncon-troverted facts clearly show that the University is nota "political subdivision" of the State. The University,although receiving about 25 percent of its total reve-nues from the State, is completely independent of theState as to administration, personnel policies, ac-counting procedures, and in otheressential areas freefrom state control. The University's gross annual rev-enue for unrestricted use exceeds $1 million from allsources. The University annually purchases or re-ceivesmaterials in excessof $50,000 directly frompoints outside the State. The parties stipulated, andwe find, that the University is engaged in commercewithinthe meaningof the Act and that it will effectu-ate the policies of the Act to assert jurisdiction here-in.'1SeeCornell University,183 NLRB 329 (1970);Syracuse University,204NLRB 641 (1973). Cf.Temple University,194 NLRB 1160 (1972).2.The labororganizations involved claim to represent certain employees of the University.23.Questions affecting-commerce exist-concerningthe representation of employees within the meaningof Section 9(c)(1) and Section 2(6) and(7) of the Act.4.ThePetitioner,JohnDewey Federation ofUVM, AFT Local 3203, AFL-CIO,.American Fed-eration of Teachers,seeks to represent a unit of allfull-time faculty including the school of nursing andprofessional librarians,excluding: -personnel in theschools of allied health sciences and medicine, de-partment chairmen,managerial,supervisory,; andconfidential employees,guards,and all other- super-visors as defined inthe Act.The parties disagree, asdiscussed below,as to the scope of the unit and theunit placement of -certain categories of employees. !Scope of UnitAs. noted above, the Petitioner seeks a unit of full-time faculty including the school - of nursing, butwould exclude the school of allied health sciencesand the Medical School. The University and the In-tervenors would include the -schools of allied healthsciences and nursing and leave the placement.of theMedical School to Board determination.The school of allied health sciences:The school. isadministratively located in the division of health sci-ences which includes several related programs in thefield, including the college of medicine and theschool of nursing. The school is located on the mainBurlington campus in the same building which hous-es the school of nursing. Among the programs of-fered by the school are the following: dental hygiene,medical technology, physical therapy, and radiologictechnology. Although most curriculums are on a 4-year basis, and lead to the baccalaureate degree,.some of the programs are on a 2-year basis and leadto an associate arts degree. The academic year coin-cides with the University's semester schedule.-Faculty members from the school are.eligible forand serve on the faculty senate and its various com-mittees. The same personnel policies as to hiring pro-cedures and affirmative action programs apply- to theschool as apply to other administrative subdivisions.The responsibilities of the dean and the chairmen, -aswell as fringe benefits, tenure standards, and sabbati-cal policies differ little from other departments andschools within the University and are established by2The University of Vermont Chapter of American Association of Univer-sityProfessors appearedand participatedat the hearinguntil April 15, 1975.Vermont Education Association/National Education Association appearedat the hearingand participated from April 8, 1975, until April 15, 1975. OnApril 15, 1975, both Intervenors withdrew from the hearing. However, bothIntervenors expressed a desireto appear on theballot in an election in anyunit which may befoundappropriate. The hearingbeganon April 2, 1975,and continued on various days in April, May, June, and July 1975.223 NLRB No. 46 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe university administration.There is no separateboard of trustees for the school of allied health andthe school utilizes the admissions office,financial aidoffice,and placement offices of the central Universi-ty.Candidates for degrees take courses in other de-partments and schools.For example,students in theschool of allied health sciences have direct contactwith the faculty in other colleges in such courses aschemistry,physics,psychology,English,publicspeaking,and mathematics.The school works closelywith the college of education in curriculum planning.The faculty members of the school have social con-tact with faculty members in other schools in areassuch as athletics,cultural events, and convocations.Like other schools which prepare students for a pro-fessional or technical career the programs have beenaccredited by the responsible professional agencies.Based upon the above considerations and the rec-ord as a whole,we find that the school of alliedhealth sciences has a close and intimate relationshipwith the University,and its faculty share a closecommon community of interests with the other de-partments and schools.We find insufficient bases forgranting the school of allied health sciences separaterepresentation.Accordingly,we shall include it in theuniversitywide unit.The medical school:The Petitioner would excludethe medical school administratively located,as is theschool of allied health sciences,in the division ofhealth sciences.The other parties would leave thedetermination of this issue to the Board.The medicalschool is geographically located on the same Burling-ton campus complex as other colleges and schoolsbut occupies its own separate building.A minor partof the space alloted to the medical school,approxi-mately a third of its classrooms,is considered generaluniversity space.Likewise,a small part of the facili-ties of the University is used by students and facultyof the medical school including library services, theinfirmary,computer terminals,the student center,and cafeteria.The faculty of the medical school is subject to thesame general personnel practices and receives thesame fringe benefits as do the faculty in otherschools.Standards for awarding tenure are similar inthe medical school as they are for the other collegesand schools.Although publications and research are,as at other schools, given major consideration in hir-ing and promotion,the professional medical experi-ence and the specialized proficiency of the potentialfaculty member as a medical practitioner are equallyimportant.Thus while some Ph.D.'s are hired toteach certain courses,a medical degree and practicalmedical experience are generally emphasized as a re-quirement for employment.Administratively, the medical school operates thesame as other schools, through department chairmen,associate deans, and a dean. The dean reports to thepresident of the University. The University's centraladministration decides what amount of money eachcollege and school, including the medical school, willreceive for the budget year. Much of the medicalschool funds, however, come from outside grants andsources.InSyracuse University, supra,andFordham Univer-sity,'the Board indicated that many of the factorswhich led the Board to conclude that law schoolsmay be appropriately excluded from overall facultyunits are equally applicable to other professionalschools. InFairleigh Dickinson University,205 NLRB673 (1973), we indicated that we would look favor-ably upon a unit limited to the faculty of a , dentalschool if a labor organization sought to represent theschool separately.In theUniversity of Miamicase,4 we noted that theinterestsof the medical school faculty were suffi-ciently divergent from those of the university facultyto justify its exclusion from the overall unit.The medical school inMiamifollowed universitypolicies and guidelines, it had representation in thefaculty senate, and its faculty members received allthe basic fringe benefits given to faculty throughoutthe university. Similarly, there was a limited degreeof interchange with other schools and colleges, bothas to courses and faculty use, including the school ofnursing.The majority of the faculty inMiami,ashere,were also practicing physicians who not onlydevoted a substantial portion of their time to patientcare in conjunction with their teaching duties, butwere permitted to earn a considerable portion oftheir income by outside medical work, in many casesequal to or exceeding their universitysalaries.The Vermont medical school, unlike other depart-ments, is a full-time graduate school and operates ona full-year basis. The median salary for full profes-sors is one-third higher than that of the faculty of therest of the University, and its budget is relativelylarger than that of other schools, almost $11 millionas compared to around $18 million for the entire bal-ance of the University.The medical school is also unique in that it has anunusually low ratio of teachers to students, and thecost of educating medical students is far higher thanthe cost of educating students at any of the otheruniversity schools.Much of its financial support is,as noted above, derived from nonuniversity sources.3 193 NLRB 134(1971).4 2I3 NLRB 634(1974). UNIVERSITY OF VERMONT, ETC.Thesesamefactors were also present in theUniversi-ty of Miamicaseand were the major factors reliedupon by the Board in concluding that the medicalschool in that case enjoyed special characteristicswhich distinguished it from the universitywide unit,and justified its exclusion from the broader unit.The record in the instant case is even stronger forfinding a separate community of interest among thefaculty of the medical school rather than with therest of the faculty. The medical school operates inmany ways in a different and unique manner, as setforth below:1.The method of selecting students and facultydiffers markedly from that in other schools. Age, in-terviews, peer recommendations, a special medicaladmission test, and certain preferential standards aretaken into consideration before a student is admitted.Also, the faculty selection is based not primarilyupon scholarly research and publications, as in otherschools in the University, but upon competence inthe field of a medical specialty and practical medicalexperience.Most professors have had prior medicalexperience or are practicing physicians.2.The marking and evaluation of students in themedical school are on a more personal and less rigidbasis, with high reliance upon potential and ability toperform the work of the profession rather than uponacademic grades. Students receive only a pass/fail inall their grades in the medical school, the only schoolwhich uses this method. The standards for studentevaluation are subject to stringent requirements setby the American Medical Association rather than byuniversity authorities.3.The hospital and the specialized research labo-ratories, not the University's library, are the center ofthe medical school's faculty and the students' learn-ing activity and training. The school has its own li-brary and study areas, and its students and -facultyare a close-knit group whose interests and work arecentered around the medical profession and the hos-pital. The medical center hospital is the major teach-ing facility, and the faculty carry appointments in thehospital with titles such as "Chief of Service."4.Medical school faculty oversee the work oftechnologists,trainees,and attending physicians, allof whom are university employees. They have littlecontact with other university 'employees.5.The students and faculty belong to their ownprofessionalsocietiesand interest groups and, for themost part, are detached from university life which isoverwhelmingly composed of undergraduate stu-dents.With the possible exception of one depart-ment, the department of psychology, the recordshows that the university is primarily a center forundergraduates.425.In view of the above, we are of the opinion that thefacts compel the conclusion that the medical schoolenjoys a unique and separate status in the University,and that its faculty members share a community ofinterest apart and separate from the faculty membersof other departments and schools. Accordingly, wedo not find sufficient bases to support the conten-tions that the medical school appropriately belongsin the overall university unit.We therefore excludethe medical school from the unit herein found appro-priate.Unit CompositionThere remains for consideration disputes andagreements among the parties concerning the inclu-sion or exclusion of the following specific categoriesof employees:Part-time faculty:The University would include,and the Petitioner and the Intervenors would ex-clude, part-time faculty. For the reasons set forth inourdecisions inNew York University,205 NLRB 4, 6(1975), andUniversity of San Francisco,207 NLRB12 (1973), we agree with the Petitioner's and the In-tervenors' position and shall exclude part=time facul-ty from the bargaining unit found appropriate here-in.5Department chairmen:6The record shows that thechairmen of the various academic departments areappointed by the president of the University uponthe recommendation of the vice president for aca-demic affairs and the dean of the college or directorof the school concerned, with the advice of a selec-tion committee appointed by the president. The se-lection committee usually consists of a minimum oftwo members of the concerned department and threeother faculty members appointed by the dean or di-rector.The selection is not restricted to the con-cerned department. In most cases the selection com-mittee advertises through the central, office of theUniversity, reviewing applications and - ultimatelyrecommending one or more candidates to, the dean.The department itself does not formally advise orrecommend candidates for the chairmanship. Anyinput from the department, would normally beMember Fanning,for the reasons set forth in his dissent inNew YorkUniversity, supra,would include the part-timefaculty inthe unit:According-ly, he-dissents from the finding that.part-time facultybe excluded.6 The followingdiscussion withrespect to departmentchairmen applies inmost pertinent aspectsto program directors in theschools of natural re-sources and engineering,mathematics, and business administration andprogram headsin the, school of homeeconomics.Like thechairmen, theprogram directorsand program heads responsibly direct other Isculty mem-bers, and can effectively hire,discharge,change the statu's`of'ihe facultymembers under them,and in moit other waysperform the saine'furictionsas chairmen.Both theUniversity.and the Petitioner agree as to the supervi-sory status of both these job categories. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough its representatives on the selection commit-tee whose recommendationsare advisory only.Chairmen are usually appointed for 1-year periods,but such appointments are renewable and chairmenmay serve indefinitely. Their performance is evaluat-ed by the dean, based primarily upon their adminis-trative performance.While some department chair-men have returned to faculty positions uponcompletion of their chairmanship,the record showsthat many of them have risen to higher administra-tive positionsin the Universityand elsewhere.The department chairmen are generally the highestpaid members of their departments and unlike othermembers of their departments have a reduced teach-ing load,resulting in a minimum of one less course.In some cases they may do little or no teaching. Thereason for this is that chairmen spend considerabletime participating in numerous administrative meet-ings in their respective colleges and with higher au-thorities. All chairmen have their own private officesand have varying degrees of administrative supportpersonnel over whomtheyexerciseauthority,such assecretaries, administrative assistants to students, andlaboratory technicians.In most cases the chairmenhave their own private secretaries.The chairmen have the responsibility and the au-thority to run their respective departments. Theyplay a critical role in hiring both full- and part-timefaculty andin setting initialsalaries.The chairmenhave the responsibility of evaluating the performanceof the various faculty members in their departments.The University follows a uniform"green sheet" sys-tem utilized by colleges and universities throughoutthe country which covers certain standardized workperformance requirements.Facultymembers are rat-ed on the bases of teachingability,advising students,publications,and -public service.In evaluating facul-ty a chairman will visit classes and consider studentevaluations and" also the evaluations of other facultymembers.The recordshows that the recommenda-tions of the chairmen based upon these evaluationsare highly effective in determining promotions, ten-ure, reappointments,and salary increases,and aregenerally aceepted without question by the universityauthorities.In addition,chairmen have the authority and theresponsibilityto assignand schedule courses andother work to their faculty and to grant time off with-out further approval for periods up to 2 weeks. Be-yond thattime the chairmen wil make recommenda-tions to the dean.Such recommendations are usuallyfollowed.Similarly, sabbatical leave applications areevaluated by the chairmen and the chairmen's rec-ommendations as to whether a faculty membershould be given time off to pursue a special projectare highly effective, with most recommendations uni-formly followed by the dean or the reviewing body.As chief administrative officers in their departmentsthe chairmen may exercise disciplinary authorityover their faculties, such as verbal or written repri-mands, removing office space, withholding travelfunds, mediating disputes within the departments be-tween students and faculty, and adjusting problemsraised by faculty members.Other duties of the chairmen include the prepara-tion and the allocation of the departments' budgets.Once budgets have been finalized, the chairmen havefinalcontrol and can allocate money without higherapproval for such items as office supplies, expendi-tures for special speakers or programs, travel, andvarious budget categories.In view of the foregoing, and in agreement withtheUniversity and the Petitioner, we find. that de-partment chairmen are supervisors within the mean-ing of the Act?Professionallibrarians:The Petitioner and the In-tervenors would include professional librarians. TheUniversity would leave their unit placement to Boarddetermination. The librarians in issue do not holdfaculty rank and are not eligible for, nor do theyparticipate in the meetings of, the faculty senate oritscommittees.Two ofthe professional librarianshave engaged in formal teaching, although not con-nected with any academic department, and one for-mer faculty member has become a professional li-brarian. However, the library is a major center of theUniversity's research and study activity for all de-partments, and there is considerable contact with thefaculty on both a work and a professional level.As we concluded inNew York University, supra,andRensselaer Polytechnic Institute, supra,and incases cited therein, the professional librarians such asinvolved herein possess a sufficient community of in-terest to be included in the overall faculty unit sincethey are a closely allied professional group whose ul-timate function is to aid and further the educationalgoals of the University and are a vital part of theUniversity's intellectual apparatus.Nonstudent research associates and principal investi-gators:Research associates and-principal investiga-tors are independent professionals working within aresearch grant. These grants come from the Federalgovernment, private foundations, and state agencies.In some cases one individual is the principal investi-gator for more than one research project; in othersthe associate or investigator will be working on one7 SeeLong Island University (Brooklyn Center),189 NLRB 909 (1971);Adelphi University,195 NLRB 639 (1972);Syracuse University,supra: PointPark College,209 NLRB 1064 (1974);Rensselaer PolytechnicInstitute,218NLRB 1435 (1975). UNIVERSITY OF VERMONT, ETC.427research project with funding from two or moresources. The grants range from as high as $1 millionto only a few hundred dollars. Generally the grantsare awarded for 1 year with a commitment for 2 or 3years, and the principal investigator administers andcontrols the grants.Depending upon the nature of the project, the re-search associate or principal investigator may workalone. In most cases, however, the principal investi-gator will hire several research associates and- a sup-port staff such as secretaries, laboratory technicians,machinists, clericals, and other university facultymembers for a specific project. The principal investi-gator has the authority to dismiss unsatisfactory re-While agricultural extension specialists do notteach a full schedule, since they spend time providingtraining in connection with their particular expertisein connection with the University's extension pro-grams, those who have at least 25 percent of theirtime budgeted to resident instruction have, facultyrank: All extension specialists are hired through thesame procedures as other faculty, and are evaluatedby the department chairman in the same fashion withregard to reappointment, promotion, tenure, and sal-ary increments.On the basis of the foregoing, we find that, the ar-guments are strong for their inclusion, since the agri-cultural, extension specialists share a close commu-search associates; assign,monitor, and direct' the --pity of interest with other faculty in the college ofwork of theassociates;and- to granttimeoff. If theresearch associate has a grievance, it is appealed firstto the principal investigator, then to the chairman,and finally the dean of the department to which theproject is attached. The projects are closely alliedwith university programs.Research associates enjoy the same fringe benefitsas. regular full-time faculty and are in comparablesalary ranges:' In most cases they will work with otherfaculty on projects and keep in close contact with thedepartment to which the research project is attachedor has relevance. Like most academic faculty, re-searchassociatespossess advanced degrees.Whilethey are not formally eligible for tenure and appar-ently do not participate in the faculty government,many have been employed for long periods of timeand are considered part of the University's milieu.Based upon the foregoing,' we conclude that princi-pal investigators who hire and otherwise oversee thework of research associates are supervisors within themeaning o•'the Act and should be excluded from theunit.'We also find that the record indicates- that theresearch associates have a close professional commu-nity of interest with the faculty sufficient to warranttheir inclusion in the voting unit .9Agricultural extension specialists;The agriculturalextension specialists are part of the college of aagricul-ture.Like other department faculty, they -report totheir chairman and are under his authority and su-pervision, and are eligible to participate in facultygovernment, both unlversitywlde and collegewide.They have campus offices, and are eligible for thesame fringe benefits.8 SeeRensselaer, supra.As to those principal investigators not exercisingsupervisoryfunctions,we shall include them in the unit.Northeastern Uni-versity,218 NLRB 247 (1975). Cf.New York University, supra.9 University of Miami, supra:Rensselaer,supra;NortheasternUniversity,supra.Member Fanning for the reasons set forth in his dissent inNorth-easternUniversity, supra,would includethe principal investigators in theunit.He notes that herethe Universityexercises even less control over theemployees of the principal investigators than inNortheastern.agriculture and perform work of an intellectual char-acter focused on educating students.Terminal contract faculty;A terminal contract fa-cultymember is one who has been notified prior tothe expiration of his letter of appointment that hewill be terminated at the end of the contract period.The University would exclude such faculty. Al-though this issue was not litigated, we have ad-dressed ourselves to this issue inRensselaer, supra,and other cases cited therein. We. have uniformly in-cluded such employees in faculty bargaining unitssince, while their employment continues; they have asubstantial community, of interest with their col-leagues.We find no reason to deviate from our long-standing position with regard to terminal contractemployees. Therefore, faculty members with terminalcontracts will be eligible to vote in the election hereinprovided that they are still employed as faculty mem-bers on the date of the election.Emeritus faculty:Emeritus faculty are retired fa-culty members. They generally are entitled to an of-fice, secretarial support, and supplies, whether or notthey are engaged in any teaching or research. Insome cases they teach on a part-time basis,. and in aminority of cases they may teach-on a full-time basis.The University would include those with faculty rankwho teach and the Petitioner would exclude them Inaccordance with our practice, we exclude part-timeand retired faculty. However, emeritus professors en-gaged in full-time teaching and research have a com-munity of interest with other faculty members andwe shall include them in the unit.10In accordance with the above, we find that the fol-lowing unit is appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9(b) ofthe Act:10 SeeTusculumCollege,199 NLRB 28 (1972);Rensselaer, supra; NewYork University, supra:Member Fanning in accordancewith positions onpart-time faculty would also include the part-time emeritus faculty mem-bers 428DECISIONSOF NATIONALLABOR RELATIONS BOARDAll full-time faculty members, including the fa-culty in the school of allied health sciences, pro-fessionallibrarians, researchassociates,agricul-turalextensionspecialists, terminal contractfaculty, but excluding department chairmen, re-tired faculty, office, clerical, and all other ad-ministrativesupport personnel, guards, and su-pervisors as defined in the Act."[Direction of Election omitted from publication.] 12MEMBER FANNING,dissentingin part:As noted in the majority opinion with which Iotherwise concur, I would, unlike mycolleagues, in-clude the part-time faculty (seeNew York University,supra),the principal investigators(Northeastern Uni-versity, supra),and the part-time emeritus faculty. Inaddition, contrary to my colleagues, I would includethe medical school faculty. For, unless a medical fa-culty is to be accorded some mystical status or ex-cluded ona per sebasis because it may for the mostpart be made up of medical doctors,13 there is noreason whatsoever to exclude the medical faculty inthis case.The division of healthsciencesincludes the schoolof allied healthsciences, the school of nursing, andthe schoolof medicine.The medical school is admin-istratively, along with the school of allied health sci-ences and the nursingschool whose faculty my col-leagues would include, within the division of healthsciences.There is no separate board of trustees forthe medical school; it is controlled administrativelyby the central administration of the University whichdeterminesthe amount of its budget and the budgetsof all other schools.The faculty of the medical school is subject to thesame general personnelpolicies and practices and re-ceives the same fringebenefits as the faculty of other11The parties agreed to participate in an election in any unit in which theBoard found to be appropriate.The parties stipulated that the following college employees should beexcluded:deans; associate deans;directors of the schools of home econom-ics, natural resources,nursing,and allied sciences; laboratory techniciansand technical support personnel;student research associates;visiting facul-ty; program director for the environmental program;employees of the eve-ning extension division and living and learning center;members of thearmed services in the ROTC program;all nurses working in the universityhealth facility; academic counselors,except those who teach and have facul-ty rank;agricultural county extension agents;all faculty who receive nosalary or other form of compensation from the University;director of thetwo libraries and the assistant directors;employees in the library systemclassified as "L & T" employees;teaching fellows; athletic director.The parties stipulated as to the inclusion of the following: current facultymembers in the overseas program;faculty members on sabbatical leave; allfull-time faculty in the continuing education program,the environmentalprogram, and the living and learning center;program director in the collegeof arts and sciences; personnel below the level of dean of the college ofeducation;personnel below the level of athletic director; coordinators ofwomen athletics,basic instruction, and professional preparation.'2 [Excetriorfootnote omitted from publication.]'3 Some of the medical school faculty are Ph.D's without medical degrees.schools.The same basic hiring criteria, the sameform of performance evaluation, and the same stan-dards for tenure are employed or utilized for themedical faculty as for other faculties. Likewise, mem-bership on the faculty senate and full voting privi-leges are available to medical school faculty. Cur-rently,representatives from themedical schoolfaculty serve on the faculty senate and on severalstanding university committees.Physically, the medical school is located on theBurlington campus complex, and although it has aseparate building, that building is connected to thebuilding which houses the schools of nursing and al-lied health sciences. Moreover, one-third of the medi-cal school's classrooms are considered general uni-versity space and presumably are used as such. Thegeneral facilities of the University are available toand used by the medical school students and faculty.Parking spaces near the medical building are sharedby the faculty of the medical school and otherschools.In addition, the medical school, although a gradu-ate school, and its faculty are closely related to theschools of allied health sciences and nursing. Thus,the department of anatomy provides courses such asphysiology and microbiology for both the alliedhealth sciences and nursing schools. Moreover, some13members of the medical faculty hold joint ap-pointments in other colleges such as agriculture, artsand sciences, and nursing. In short, the medical fa-culty is not isolated from the faculties of the otherschools.While the median salary for the medical schoolfaculty is higher than the salary of full professors inother disciplines, that appears to be nothing morethan a fact of life, i.e., M.D.'s are highly paid. Medi-cal school faculty members are permitted to supple-ment their income by as much as 100 percentthrough outside practice; however, other schools' fa-culty members are also permitted to supplement theirsalariesfrom outside work with no percentage limit.The average outside income earned by members ofthe medical faculty is only 35 percent of their sala-ries, and this is earned through "associate group" (orpartnership) practicewhich, by contract, is con-trolled by the University.The medical school operates, unlike the otherschools, on a year-round basis; however, most of theother schools havesummer sessions.The medicalschool has a lower ratio of teachers to students andit costs more per year for a medical student than fora student in any other school. However, the othergraduate schools also operate on a lower teacher-to-student ratio and expand more per student than theundergraduate schools. UNIVERSITY OF VERMONT, ETC.In general,it seems fairto say that with respect towhatisat issueherein the members of the medicalfaculty are really ,little different than the facultymembers of the other schools. They are teachers. Assuch, they have the same rights and responsibilities,receive the same benefits (notwithstanding the factthat their basic salaries are higher), and have thesame interestsas faculty members of other schools.University of Miami,14relied on by my colleagues,isclearly distinguishable.For there the medicalschool was completely separated geographically fromthe university. Here, the medical school is not sepa-rated geographically but is part of the Burlingtoncampus complex. And here, in addition to the geo-graphical connection, the basic work of the medicalschool and medical faculty is closely related to andintegrated with the work and functions of the Uni-versity, and particularly to the schools of nursing andallied healthsciences.In my opinion, it would beunrealisticto say the medical faculty does not have aclearly defined community of interest with the nurs-ing faculty, the school of allied health sciences facul-ty, or the faculties of the other schools.My colleagues would also find that the followingfactors make thiscase evenstronger thanMiamiforexclusionof the medical faculty:1.The method of selecting students and faculty isdifferent from that of the other schools. How the se-lectionof students affects the community of interestamongfacultymembers escapesme. The fact thatfaculty selection is based on competence in a medicalspecialty rather than on scholarly research and publi-cationalso appearsirrelevant to the issue of whethera professor of agronomy shares a community of in-terest over wages, hours, and conditions of employ-10213 NLRB 634 (1974) (Chairman Miller and Members Jenkins andKennedy).429ment with a teaching 'medical-doctor. ' '2. I fail to see how the marking and evaluation ofstudents bears on the issue of community of interest.That the standards of evaluation are subject to re-quirements of the American Medical Association'inconnection with accreditation does not seem relevantto the issue either. In any event, other schools such asallied health sciences, nursing, education, agriculture,forestry, and music among others, must also undergostrictaccreditation reviews by numerous nationalagencies and associations.3.That the hospital and specialized research labo-ratories and not the University's library are the cen-ters of the learning activities of the medical schoolfaculty and students also appears irrelevant to theissue herein.Moreover, the same is true for manyhighly specialized scientific fields where the facultyand students spend extensive periods of time in thelaboratory.4.That the medical school faculty oversees thework of employees in the university hospital is alsoirrelevant. I presume the agricultural faculty overseesthe employees of the university farm.5.That the medical students and faculty belong totheir own professional societies is also irrelevant. Soalso do engineers, economists, sociologists, and phys-ical education teachers. Nor does the record showthat the medical students and faculty are detachedfrom university life. That appears to be speculationon the part of my colleagues.. In conclusion, it is my 'opinion that none of thefive -enumerated factors has any real bearing or sig-nificance as to whether the medical school facultyhas a community of interest with the rest of the uni-versity faculty.For the reasons set forth above, I would includethe medical school faculty in a universitywide facultyunit.